Name: Commission Regulation (EEC) No 2865/82 of 27 October 1982 determining to what extent applications for import licences lodged in the month of October 1982 for high-quality fresh, chilled or frozen beef and veal can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 300/ 16 Official Journal of the European Communities 28 . 10 . 82 COMMISSION REGULATION (EEC) No 2865/82 of 27 October 1982 determining to what extent applications for import licences lodged in the month of October 1982 for high-quality fresh , chilled or frozen beef and veal can be accepted that available ; whereas all the applications can there ­ fore be accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ( ! ), as amended by Regulation (EEC) No 3715/81 (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 2535/82 (3) fixed the quantity of high-quality fresh , chilled or frozen beef and veal that can be imported under special conditions in the fourth quarter of 1982 ; Whereas the applications lodged during the fourth quarter of 1982 are for a total quantity smaller than All applications for import licences for the fourth quarter of 1982 in respect of high-quality fresh , chilled or frozen beef and veal shall be accepted in full . Article 2 This Regulation shall enter into force on 29 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1982 . For the Commission Poul DALSAGER Member of the Commission 0 OJ No L 38 , 11 . 2 . 1981 , p . 1 . ( 2 ) OJ No L 373 , 29 . 12 . 1981 , p . 1 . H OJ No L 271 , 21 . 9 . 1982, p . 9 .